Citation Nr: 0820428	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  96-23 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as a "stress disorder." 



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from April 1973 to May 1976.  
He had a period of active duty for training (ADT) lasting 76 
days, while serving in the Reserves, from September 1985 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decisions, dated in 1995 and 1996, of 
the above Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a disorder characterized as a stress 
condition.  The case has also been developed by the VA 
Appeals Management Center (AMC), on remand from the Board.

In September 1997, the Board issued a decision wherein it 
found new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
stress disorder.  The veteran brought an appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  In December 
1998, the Court vacated the September 1997 Board decision and 
remanded the case to the Board.  In August 1999, the Board 
issued a decision holding that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for a stress disorder.  The veteran 
brought another appeal to the Court.  In July 2000, the Court 
vacated the August 1999 Board decision and remanded the case 
to the Board.

In April 2001, the Board remanded the case to the RO for 
additional development.  In April 2004, the RO determined 
that new and material evidence had been submitted, reopened 
the claim, and then denied service connection on a de novo 
basis.  The case was returned to the Board for appellate 
consideration.  In March 2005, the Board issued a decision 
agreeing with the RO that new and material evidence had been 
submitted to reopen the claim for service connection for a 
psychiatric disorder, claimed as a "stress disorder."  
After reopening the claim, the Board remanded the claim for 
service connection for a psychiatric disorder, claimed as a 
"stress disorder," to the RO for further evidentiary 
development.  The development has been completed, and now the 
case is back before the Board.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran has a psychiatric disorder 
or stress disorder that is causally related to his active 
service.


CONCLUSION OF LAW

A psychiatric disorder, claimed as a stress disorder, was not 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's multi-volume claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In March 2001, December 2001, April 2005, and November 2005, 
the RO sent the veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
May 2004 letter informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also specifically asked 
to provide to provide any evidence in his possession that 
pertains to his claim.

The Board finds that the content of the March 2001, December 
2001, April 2005, and November 2005 letters provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Over the course of this lengthy 
appeal, several SSOCs and letters from the RO and the Board 
have provided him with additional time to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file.  With regard to 
Social Security Administration (SSA) records, the record 
reflects that VA (including the RO and the AMC) have made 
numerous attempts to obtain the veteran's SSA records, and 
the veteran has been advised of each such attempt.  In 
September 2002, SSA advised VA that they were unable to 
locate the veteran's medical folder.  VA continued to send 
requests for the veteran's SSA records.  Finally, in November 
2006, a response was received from SSA, along with several 
documents pertaining to the veteran.  These documents 
included a December 1995 letter from the SSA to the veteran, 
notifying him that he was found to be disabled.  In a July 
2003 letter, SSA advised the veteran that his disability had 
ended because of "substantial work".  In a September 2006 
telefacsimile cover sheet, the SSA indicated that they had 
enclosed the last notice to the veteran, dated in July 2003, 
as well as the last favorable decision, dated in December 
1995.  An SSADP excerpt was obtained by the AMC, which 
appears to show that the veteran continued to receive SSDI 
payments through December 2007.  In the February 2008 SSOC, 
the AMC concluded that "[a]ll attempts to obtain the records 
for the basis of your decisions have been made and further 
attempts are considered futile."  Although the veteran was 
advised of having a 60-day period to respond to the SSOC, he 
did not file any response.  Thus, the Board agrees that at 
this point, based on the number of requests made to the SSA, 
further attempts to obtain the veteran's Social Security 
records would be futile.  The Board concludes that the 
veteran has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Moreover, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices, and he has not demonstrated any error in VCAA 
notice.  Thus the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
advised of the Dingess precedent by letter dated in March 
2006.  Moreover, since the claim herein is being denied, such 
matters are moot.



II.  Factual Background

The veteran's service treatment records (STRs), including 
reports of entrance and separation physical examinations, are 
negative for any report, or finding, of a psychiatric 
disorder or a stress disorder.  All pertinent clinical 
evaluations were normal. 

The veteran's Army Reserve medical records, dated between 
approximately May and November 1985, were negative for any 
findings regarding a psychiatric disorder or stress disorder.

Service personnel records, dated in 1985, showed that the 
veteran was stationed in Korea from April 1975 to May 1976.  
He was discharged from service due to substandard performance 
and behavior which was unacceptable and incompatible with 
military service. 

VA outpatient treatment records dated from 1986 through 2007 
show that the veteran has been treated on occasion for a 
variously diagnosed psychiatric disorder.  In August 1986 his 
diagnoses included adjustment disorder with depressed mood, 
major depression, and cocaine dependence.  In December 1986 
it was noted that he had a depressive history of a sporadic 
nature during the previous two years, starting at the initial 
breakup of his 10-year marriage.  A December 1986 discharge 
summary shows that the veteran was hospitalized for substance 
abuse treatment, and it was noted that he was using cocaine 
which prevented him from functioning adequately at another VA 
hospital.  The precipitant for this life crisis was that his 
wife ran off with his son two weeks prior to admission.  Upon 
discharge, his diagnoses included atypical depression and 
borderline personality with strong narcissistic features.  In 
March 1987 he reported a history of severe depression.  He 
was evaluated and the assessment included adjustment disorder 
with depressed mood secondary to separation from family.  In 
November 1988, he reported a three-year history of 
depression, precipitated by his wife leaving him.  

Private hospital records in June and July 1988 show that the 
veteran received treatment for a variously diagnosed 
psychiatric disability, including major depression.  He had 
come voluntarily to the emergency screening unit for severe 
suicidal ideation, since the prior Thursday when he and his 
brother had a falling out, and he was evicted.  He gave a 
two-month history of depression with insomnia and 
intermittent excessive sleeping.  He stated he had been 
depressed for one or two years because of his marriage and 
family problems.  His wife had deserted him some years 
earlier and removed his child about one year earlier.  He had 
no previous history of treatment in the mental system there, 
but had been treated at a VA facility on one or two occasions 
in the past.  His last visit was six months earlier with no 
follow-up.  He was given antidepressants while in the 
hospital.  .

In February 1991, the veteran received inpatient treatment at 
a private facility, and the diagnoses included depressive 
disorder, NOS (not otherwise specified).

A June 1994 VA treatment record shows a diagnosis of major 
depression, and that the veteran's recent social stressor was 
not being able to find his wife and son.  

On VA psychiatric examination in February 1996 the diagnoses 
included major depression.  He was also found to have a 
passive-aggressive personality disorder.

At a July 1996 RO hearing, the veteran testified that he 
developed a stress disorder during his second period of 
service, but did not know he had a disorder at that time.

In a November 1998 letter, Dr. F noted that the statement was 
prepared at the veteran's request.  Dr. F indicated that the 
veteran had been under psychiatric care since December 1997.  
It was reported that the veteran had a long history of 
affective and behavioral problems dating back to the early 
1970s and when he was serving in the Army.  It was noted that 
in view of the information obtained from the veteran, "it 
could be possible to consider that the conflicts he 
experienced while in service could have played a role in 
precipitating his illness."  Alternatively, it was suggested 
that his "history is characterized by repeated episodes of 
failure, substance abuses and decompensation episodes that 
led to inpatient and outpatient psychiatric interventions".  
The diagnostic impressions included major depressive 
disorder, recurrent; anxiety disorder; mixed substance abuse 
disorder; and passive-aggressive personality traits.  

Private treatment records from Dr. F, dated from December 
1997 through April 1999 show that on his initial evaluation 
the diagnoses included major depressive disorder.  He 
reported his symptoms started in the early 70s while he was 
still in service, and he could never adjust and was often 
involved in disciplinary troubles.   

In a July 2002 document titled "Interrogatories to Treating 
Physician, Dr. N, the veteran's treating psychiatrist for 
major depressive disorder since at least August 1999, 
indicated that the veteran's diagnoses included major 
depressive disorder, recurrent, and remote history of 
polysubstance abuse.  In response to the question of whether 
the veteran's current condition was linked to an incident or 
injury suffered in service, Dr. N checked off "as likely as 
not."  Dr. N noted that the veteran had a well documented 
history of recurrent depression, "although it is entirely 
possible that events experienced in the service may have 
precipitated depression, it is equally likely that [the 
veteran] had undiagnosed depression prior to being in the 
service".  Dr. N opined that the veteran's condition had 
existed since at least 1973.

On VA examination in June 2007, the examiner noted that the 
veteran had a long, complicated psychiatric history that 
dated back essentially to the early 1980s.  The examiner also 
indicated that the veteran had had problems with depression 
and personality disorder symptoms, including some paranoid 
ideation, for at least 27 years, and that there had been 
periods of remission that did not last very long.  Prior to 
rendering an opinion, the examiner noted that the veteran 
described a "stressor" that occurred while he was in the 
Army stationed in South Korea with the peacekeeping force, 
near the demilitarized zone (DMZ).  He claimed that on 25 to 
30 occasions, his command ordered a patrol of 8 men to walk 
across the DMZ conduct illegal reconnaissance in North Korea.  
The veteran claimed these missions would last for several 
days and he would hear the enemy around.  He feared for his 
life, and said that one soldier stepped on a mine and his leg 
was blown off.  He claimed he was extremely scared and was 
convinced he was going to be killed.  The examiner then noted 
that the veteran had a clear personality disorder, likely 
borderline, and that his coping mechanisms are inherently not 
very good, and he was young and somewhat naïve at the time.  
The examiner opined that "[g]iven that fact and given that 
he is not one who copes well, and has had seriously, 
dysfunctional behaviors since then and demonstrated seriously 
dysfunctional behavior while in service", that "it is at 
least as likely as not that his depression and maladaptive 
behavior is related to that period of service."  The 
examiner also noted that the veteran was "help rejecting", 
a manipulator, and was not a particularly good historian.  
The examiner noted that was his opinion that he was drawing 
from the story he heard, and that he had no way of verifying 
whether the veteran was actually in North Korea or not.  The 
examiner indicated that the veteran had a long history of 
depression, moderately severe.  The diagnoses included major 
depression, recurrent, and polysubstance dependence in full 
sustained remission, and borderline personality disorder.  

III. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, a veteran must have served 90 days of 
active, continuous service.  38 C.F.R. § 3.307(a)(1).

Active military, naval or air service includes any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(c)(1).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The veteran essentially contends that he has a psychiatric 
disorder, claimed as a "stress disorder," which is related 
to his period of active military service.  

After a careful review of the evidence of record, however, 
the Board finds that service connection for a psychiatric 
disorder has not been established.  The Board acknowledges 
that the veteran has a current psychiatric disability, 
although he has never been diagnosed with any type of 
"stress disorder".  Since 1986 he has received psychiatric 
treatment for various diagnoses, including depression, major 
depressive disorder, anxiety disorder, adjustment disorder, 
borderline personality disorder, and mixed personality 
disorder.  On the most recent psychiatric evaluation, on VA 
examination in June 2007, the veteran's diagnosis was major 
depression.  However, as noted above, in order to establish 
service connection, there must be competent evidence 
establishing an etiological relationship between service and 
the current disability.  After careful consideration, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current psychiatric 
disorder (major depression) is related to service.  

As noted above, the STRs are negative for any complaints, 
treatment, or finding of any psychiatric disorder.  The first 
post-service indication of a possible psychiatric disorder 
was in August 1986, 10 years after service, when his 
diagnoses included adjustment disorder with depressed mood 
and major depression.  In December 1986, his diagnoses 
included atypical depression and borderline personality with 
strong narcissistic features, and it was noted that he had a 
depressive history of a sporadic nature during the previous 
two years, beginning at the initial breakup of his 10-year 
marriage.  Significantly, the veteran's depression at that 
time, and subsequently, appeared to be related to current 
events in his life at the time, including his wife leaving 
him and taking his son with her.  

With regard to medical evidence, the Board notes that there 
have been two opinions submitted, from the veteran's private 
physicians, which tend to support a link between his 
psychiatric problems and service.  In a November 1998 letter, 
Dr. F. noted that in view of the information obtained from 
the veteran, "it could be possible to consider that the 
conflicts he experienced while in service could have played a 
role in precipitating his illness".  Alternatively, Dr. F. 
suggested that the veteran's "history is characterized by 
repeated episodes of failure, substance abuses and 
decompensation episodes that led to inpatient and outpatient 
psychiatric interventions."  

In a July 2002 document, Dr. N, indicated that the veteran's 
diagnoses included major depressive disorder, recurrent, and 
indicated that it was "as likely as not" that the veteran's 
current condition was linked to an incident or injury 
suffered in service.  Dr. N opined that the veteran's 
condition had existed since at least 1973.  Dr. N also opined 
that "although it is entirely possible that events 
experienced in the service may have precipitated depression, 
it is equally likely that [he] had undiagnosed depression 
prior to being in the service."  

The problem with both Dr. F's and Dr. N's opinions is that 
they are both equivocal and speculative, at best.  In 
addition, Dr. F's opinion does not provide any rationale.  
Although Dr. N's opinion that the veteran's psychiatric 
disorder is "as likely as not" linked to service and 
existed since 1973, appears to be definitive, Dr.N also 
indicated it is possible that the veteran's depression began 
prior to service.  Moreover, there is no indication that 
either Dr. F or Dr. N has reviewed the veteran's claims 
folder, including his service treatment records.  Thus, the 
Board finds neither opinion to be persuasive or probative on 
the question of whether the veteran's psychiatric disorder is 
related to service.  A medical opinion based upon 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for a grant of service connection.  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  

Likewise, with reference to the opinions of Dr. F and Dr. N, 
the Board notes that the law does not permit a grant of 
service connection to be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet.App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish plausible claim); Warren 
v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (examining 
physician's opinion to the effect that he cannot give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between one disorder and another is 
"non-evidence"); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by in-service events is insufficient 
to establish service connection); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992) (doctor's opinion that causal 
relationship "may or may not" exist was held to be 
insufficient).  

The Board acknowledges the June 2007 VA examiner's opinion 
that the veteran's depression and maladaptive behavior are 
"at least as likely as not" related to his period of 
service, wherein his command reportedly ordered a patrol of 8 
men to walk across the demilitarized zone and conduct illegal 
reconnaissance in North Korea on 25 to 30 occasions.  
However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

In this regard, the Board notes that while the June 2007 VA 
examiner did have the benefit of the veteran's claims file 
when rendering the opinion, the VA examiner's opinion was 
solely based upon the accounts of in-service stressor events 
(being ordered to cross the DMZ into North Korea).  It is 
important to note that the examiner's opinion, to the effect 
that the veteran's depression and maladaptive behavior are as 
likely as not related to those incidents in service, was 
based entirely on the veteran's self-reported history.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  
Further, the Court has held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

In June 2007, the VA examiner indicated that he had no way of 
verifying whether the veteran was actually in North Korea.  
Indeed, a review of the claims file shows that the veteran 
was stationed in South Korea during service, but there is no 
indication that he was ordered to cross into North Korea.  
Moreover, the veteran's reported history is not supported by 
his prior history as reported in the medical evidence of 
record.  A review of the numerous treatment records since 
1986 shows that the veteran's stress, depression, and 
psychiatric problems were attributed (by him) to his problems 
with his wife, including her abandoning him and then taking 
his son away.  As noted above, no other treatment record for 
the veteran, dated back to 1986, showed that the veteran 
reported any incident involving being ordered to cross the 
demilitarized zone into North Korea, as a source of his 
stress, or a source of his depression or other psychiatric 
disorder. 

In fact, the first time the veteran mentioned the incident of 
being ordered to cross the DMZ into North Korea was at the 
time of the June 2007 VA examination.  Although he did 
mention his military service as source of his psychiatric 
problems in past, he claimed his symptoms started in the 
early 70s in service because he could never adjust and was 
often involved in disciplinary troubles (which in fact his 
service personnel records show).  Thus, the Board concludes 
that the June 2007 VA examiner's opinion is not persuasive as 
to the issue of whether the veteran's psychiatric disorder is 
related to service, as it is solely based on the veteran's 
self-reported history of incidents in service, which have not 
otherwise been established.  Black, supra; Leshore, supra.  
And although the veteran contends that he has a stress 
disorder or psychiatric disorder due to service, the Board 
notes that he is a layperson and is not competent to state 
that his current psychiatric disability is related to his 
active service.  Espiritu, supra.

In light of the foregoing, the Board must find that the 
evidence of record weighs against a finding that the veteran 
has a psychiatric disorder that is related to service.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a psychiatric disorder, claimed as a 
"stress disorder," is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disorder, claimed as a 
"stress disorder," is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


